                                            Case 3:20-cv-07191-SI Document 15 Filed 03/02/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                      Case No. 20-cv-07191-SI
                                   8                    Plaintiff,

                                   9             v.                                        JUDGMENT
                                  10     GATES HOTEL, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          This action has been dismissed for failure to state a claim, without leave to amend. Judgment

                                  14   is entered accordingly.

                                  15

                                  16

                                  17          IT IS SO ORDERED AND ADJUDGED.

                                  18
                                  19   Dated: March 2, 2021

                                  20                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
